DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1 recites “the laser machining”; claim 21, line 3 recites “the steps”, line 7 recites “the radiation”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 10, 15, 17, 20 and 21 recites the phrase "in particular" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the phrase "preferably; more preferably, most preferably” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2, 5, 10, 11, 12, 15, 16, 17 and 19 recites the phrase “and/or” which renders the claim indefinite because it is unclear if the limitations following the phrase “and/or” are part of the claimed invention.  It is suggested to delete “and/or” and change to either “and” or “or”.
Claims 3, 4, 6-8, 14 and 18 are objected to because they are dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 14-22 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Fujita (US 2015/0352666).
With respect to the limitations of claim 1, Fujita teaches a machining apparatus (title, machining device) for the laser machining (Abstract, 0066) of a workpiece (Figs 1-3, workpiece W, 0066) in a machining zone, in particular for laser cutting (0067, cutting), in particular a laser machining head (irradiating head 16, 0066), having a first interface (guiding optical system 14, 0066) for a machining laser source (laser beam oscillator 12, 0066) for generating a machining laser beam, a second interface (Fig 3, nozzle mounting portion 74, 0097) for a detector device for detecting of a radiation emitted (imaging device 41, 0079, 0104) by the machining zone; an outlet opening (outlet of nozzle 38, 0079) for the machining laser beam; and a first (first prism 51, second prism 52, 0082-0086) and a second laser beam guiding devices (second reflective mirror 72, 0097), the first laser beam guiding device (Fig 2, prisms 51, 52) is arranged and designed such that it guides the machining laser beam to the second laser beam guiding device and dynamically moves, in particular dynamically shapes, the machining laser beam (0082, the first prism 51 tilts the laser beam L relative to an optical axis OA; 0087, 0088, the incident surface 52a is a flat surface that is tilted so as to refract the laser beam L output from the first prism 51), and the second laser beam guiding device (72) is arranged and designed such that it guides the dynamically moved machining laser beam through the outlet opening and at least partially guides the radiation emitted by the machining zone through the outlet opening to the second interface (0097, reflective mirror 72 is a half mirror); the first laser beam guiding device is designed such that the machining laser be is deflected at least once at an angle smaller than (0084, 
With respect to the limitations of claims 2, 3, 10, 11, 12, 14, 15, 16, 17, 18, 19 and 20, Fujita teaches the second interface (nozzle mounting portion 74) is connected to or provided with a detector device for the detecting of at least part of the radiation emitted (imaging device 41, 0079, 0104) by the machining zone through the outlet opening (nozzle 38); and/or wherein the second laser beam guiding device designed such that the machining laser beam is deflected; the first laser beam guiding device has at least one deflection device (Figs 2-4, prisms 51, 52) for the machining laser beam, which is at least partially dynamically movable by means of at least one movement unit (first rotation mechanism 53, second rotation mechanism 54, 0089); the first laser beam guiding device has at least one optical unit, in particular a refractive optical unit (prisms 51, 52) and/or an off-axis parabolic mirror, which is at least partially dynamically movable by means of at least one movement unit (53, 54), in particular a dynamically movable laser fibre end unit, and optionally at least one first deflection device for the machining laser beam, which is not dynamically movable; the movement unit has at least one element selected from a piezo actuator, an electric motor (hollow shaft motor 59, 61, 0089), a pneumatic motor, a cam, an apparatus for generating an oscillating electromagnetic field, an MEMS oscillator, an oscillating coil, an electrostatically movable actuator, a plurality thereof and/or a combination thereof; the first laser beam guiding device is designed such that the machining laser beam is deflected at an angle 
With respect to the limitations of claim 21, Fujita teaches a method for the laser machining (abstract, 0066) of a workpiece, in particular for laser cutting (0067, cutting), using a machining apparatus according to claim 1, having the steps of irradiating a machining zone of a workpiece (Figs 1, 2, workpiece W, irradiation position IP, 0066, 0081) with a machining laser beam (laser beam L, 0081) from a machining laser source (laser beam oscillator 12, 0066) provided at a first interface (guiding optical system 14, 0066) of a machining apparatus through an outlet opening (outlet of nozzle 38, 0079) of the machining apparatus; and detecting at least part of the radiation emitted by the machining zone through the outlet opening with a detector device (imaging device 41, 
With respect to the limitations of claim 22, Fujita teaches the second laser beam guiding device (72) guides the dynamically moved machining laser beam at least partially coaxially (see figure 2) with the radiation emitted by the machining zone through the outlet opening (outlet of nozzle 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 5 and 9 are rejected under 35 U.S.C. 103 as being obvious over Fujita (US 2015/0352666) as applied to claims 1 and 3, further in view of Sonner (US 2018/0169788).
With respect to the limitations of claims 4, 5 and 9, Fujita discloses the claimed invention except for the deflection device has at least one dynamically orientable mirror; the first laser beam guiding device has at least one galvanometer scanner and/or wherein the deflection device is designed as a galvanometer scanner; the deflection device has at least one mirror which is rotatable about an axis which forms an angle with a reflecting plane of the mirror and which is orientable such that the angle is greater or smaller than 90º.
However, Sonner discloses the deflection device (Fig 1, beam position system 3, 0045) has at least one dynamically orientable mirror (Fig 6, double-axis mirrors 30a, 30b, 0068); the first laser beam guiding device has at least one galvanometer scanner (Abstract, scanner head, 0069, the propulsion of the mirror means of galvanometer drives) and/or wherein the deflection device is designed as a galvanometer scanner; the deflection device has at least one mirror which is rotatable about an axis which forms an angle with a reflecting plane of the mirror and which is orientable such that the angle is greater or smaller than 90º (Fig 6, double-axis mirrors 30a, 30b, 0068, 0069) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser machining apparatus of Fujita 

Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being obvious over Fujita (US 2015/0352666) as applied to claims 1 and 3, further in view of Sbetti (US 2018/0009062).
With respect to the limitations of claims 6, 7 and 8, Fujita discloses the claimed invention except for the deflection device has at least one segmented mirror having a plurality of mirror segments, each of which are dynamically orientable; the deflection device has at least one dynamically deformable mirror; the deflection device has at least one element selected from a mirror deformable with at least one piezo actuator, a deformable bimorphic mirror, a mirror deformable based on an MEMS or MOEMS and a mirror deformable based on an oscillating coil.
However, Sbetti discloses the deflection device has at least one segmented mirror having a plurality of mirror segments (Figs 6, 7, deformable reflecting element 200 with a controlled surface, 0059), each of which are dynamically orientable (Figs 6, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/1/2022